
	

113 HR 1613 : Outer Continental Shelf Transboundary Hydrocarbon Agreements Authorization Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1613
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 8, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Outer Continental Shelf Lands
		  Act to provide for the proper Federal management and oversight of transboundary
		  hydrocarbon reservoirs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Outer Continental Shelf Transboundary
			 Hydrocarbon Agreements Authorization Act.
		IAmendment to the
			 Outer Continental Shelf Lands Act
			101.Amendment to
			 the Outer Continental Shelf Lands ActThe Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et
			 seq.) is amended by adding at the end the following:
				
					32.Transboundary
				hydrocarbon agreements
						(a)AuthorizationAfter the date of enactment of the Outer
				Continental Shelf Transboundary Hydrocarbon Agreements Authorization Act, the
				Secretary may implement the terms of any transboundary hydrocarbon agreement
				for the management of transboundary hydrocarbon reservoirs entered into by the
				President and approved by Congress. In implementing such an agreement, the
				Secretary shall protect the interests of the United States to promote domestic
				job creation and ensure the expeditious and orderly development and
				conservation of domestic mineral resources in accordance with all applicable
				United States laws governing the exploration, development, and production of
				hydrocarbon resources on the outer Continental Shelf.
						(b)Submission to
				congress
							(1)In
				generalNo later than 180 days after all parties to a
				transboundary hydrocarbon agreement have agreed to its terms, a transboundary
				hydrocarbon agreement that does not constitute a treaty in the judgment of the
				President shall be submitted by the Secretary to—
								(A)the Speaker of the
				House of Representatives;
								(B)the Majority
				Leader of the Senate;
								(C)the Chair of the
				Committee on Natural Resources of the House of Representatives; and
								(D)the Chair of the
				Committee on Energy and Natural Resources of the Senate.
								(2)Contents of
				submissionThe submission
				shall include—
								(A)any amendments to
				this Act or other Federal law necessary to implement the agreement;
								(B)an analysis of the
				economic impacts such an agreement and any amendments necessitated by the
				agreement will have on domestic exploration, development, and production of
				hydrocarbon resources on the outer Continental Shelf; and
								(C)a detailed
				description of any regulations expected to be issued by the Secretary to
				implement the agreement.
								(c)Implementation
				of specific transboundary agreement with MexicoThe Secretary may
				take actions as necessary to implement the terms of the Agreement between the
				United States of America and the United Mexican States Concerning Transboundary
				Hydrocarbon Reservoirs in the Gulf of Mexico, signed at Los Cabos, February 20,
				2012, including—
							(1)approving
				unitization agreements and related arrangements for the exploration,
				development, or production of oil and natural gas from transboundary reservoirs
				or geological structures;
							(2)making available,
				in the limited manner necessary under the agreement and subject to the
				protections of confidentiality provided by the agreement, information relating
				to the exploration, development, and production of oil and natural gas from a
				transboundary reservoir or geological structure that may be considered
				confidential, privileged, or proprietary information under law;
							(3)taking actions
				consistent with an expert determination under the agreement; and
							(4)ensuring only appropriate inspection staff
				at the Bureau of Safety and Environmental Enforcement or other Federal agency
				personnel designated by the Bureau, the operator, or the lessee have authority
				to stop work on any installation or other device or vessel permanently or
				temporarily attached to the seabed of the United States, which may be erected
				thereon for the purpose of resource exploration, development or production
				activities as approved by the Secretary.
							(d)Exemption from
				resources extraction reporting requirementActions taken by a
				public company in accordance with any transboundary hydrocarbon agreement shall
				not constitute the commercial development of oil, natural gas, or minerals for
				purposes of section 13(q) of the Securities Exchange Act of 1934
				(157 U.S.C.
				78m(q)).
						(e)Savings
				provisionsNothing in this section shall be construed—
							(1)to authorize the Secretary to participate
				in any negotiations, conferences, or consultations with Cuba regarding
				exploration, development, or production of hydrocarbon resources in the Gulf of
				Mexico along the United States maritime border with Cuba or the area known by
				the Department of the Interior as the Eastern Gap; or
							(2)as affecting the sovereign rights and the
				jurisdiction that the United States has under international law over the outer
				Continental Shelf which appertains to
				it.
							.
			IIApproval of
			 Transboundary Hydrocarbon Agreement
			201.Approval of
			 agreement with MexicoThe
			 Agreement between the United States of America and the United Mexican States
			 Concerning Transboundary Hydrocarbon Reservoirs in the Gulf of Mexico, signed
			 at Los Cabos, February 20, 2012, is hereby approved.
			
	
		
			Passed the House of
			 Representatives June 27, 2013.
			Karen L. Haas,
			Clerk.
		
	
